NUMBER 13-13-00221-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                           IN RE PADRON PLUMBING, INC.


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

                 Before Justices Rodriguez, Garza, and Perkes
                      Memorandum Opinion Per Curiam 1

       Relator, Padron Plumbing, Inc., filed a petition for writ of mandamus and motion

for temporary relief in the above cause on April 26, 2013. The Court granted the motion

for temporary relief and requested that the real party in interest, Joe Williamson

Construction Co. Inc. (“Williamson”), file a response to the petition. Williamson filed its

response to the petition for writ of mandamus on May 15, 2013.                      Relator shortly

thereafter notified this Court that the parties had reached an agreement to compromise

and settle their differences in the underlying lawsuit.       Relator     has     now     filed    an

       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
unopposed motion to dismiss this original proceeding on grounds that the parties have

fully and finally compromised and settled all matters in controversy between them.

      The Court, having examined and fully considered “Relator’s Unopposed Motion

to Voluntarily Dismiss Original Proceeding,” is of the opinion that the motion should be

granted.   Accordingly, the Court LIFTS the stay previously imposed by this Court,

GRANTS “Relator’s Unopposed Motion to Voluntarily Dismiss Original Proceeding,” and

DISMISSES this cause AS MOOT without reference to the merits thereof. Pending

motions, if any, are likewise DISMISSED AS MOOT. See TEX. R. APP. P. 52.8(a).

      IT IS SO ORDERED.



                                                      PER CURIAM




Delivered and filed the
6th day of August, 2013.




                                              2